 


114 HR 1444 IH: Commonsense Contracting Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1444 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Hanna (for himself, Mr. Chabot, and Ms. Meng) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to prohibit the use of reverse auctions for procurements of covered contracts. 
 
 
1.Short titleThis Act may be cited as the Commonsense Contracting Act of 2015. 2.Sense of CongressIt is the sense of Congress that, when used appropriately, reverse auctions may improve the Federal Government's procurement of commercially available commodities by increasing competition, reducing prices, and improving opportunities for small businesses. 
3.Prohibition on reverse auctions for covered contractsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 47 (15 U.S.C. 631 note) as section 48; and 
(2)by inserting after section 46 the following new section:  47.Reverse auctions prohibited for covered contracts (a)In generalIn the case of a covered contract described in subsection (c), reverse auction methods may not be used if the award of the contract is to be made under— 
(1)section 8(a); (2)section 8(m); 
(3)section 15(a); (4)section 15(j); 
(5)section 31; or (6)section 36. 
(b)Limitations on using reverse auctions 
(1)Decisions regarding use of a reverse auctionThe following decisions are the responsibility of the contracting officer and may not be delegated to any person except for another contracting officer who meets the training requirements of paragraph (2): (A)A decision to use reverse auction methods as part of the competition for award of a covered contract. 
(B)Any decision made after the decision described in subsection (A) regarding the appropriate evaluation criteria, the inclusion of vendors, the acceptability of vendor submissions (including decisions regarding timeliness), and the selection of the winner. (2)Training requiredOnly a contracting officer who has received training on the appropriate use and supervision of reverse auction methods of contracting may supervise or use such methods in a procurement for a covered contract. The training shall be provided by, or similar to the training provided by, the Defense Acquisition University as described in section 824 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291). 
(3)Number of offers; revisions to bidsA Federal agency may not award a covered contract using a reverse auction method if only one offer is received or if offerors do not have the ability to submit revised bids with lower prices throughout the course of the auction. (4)Technically acceptable offersA Federal agency awarding a covered contract using a reverse auction method shall evaluate the technical acceptability of offers only as technically acceptable or unacceptable. 
(5)Use of price rankingsA Federal agency may not award a covered contract using a reverse auction method if at any time during the award process the Federal agency misinforms an offeror about the price ranking of the offeror’s last offer submitted in relation to offers submitted by other offerors. (6)Use of third-party agentsIf a Federal agency uses a third party agent to assist with the award of covered contracts using a reverse auction method, the Federal agency shall ensure that— 
(A)inherently governmental functions (as such term is used in section 2303 of title 41, United States Code) are not performed by private contractors, including by the third party agent; (B)information on the past contract performance of offerors created by the third party agent and shared with the Federal agency is collected, maintained, and shared in compliance with section 1126 of title 41, United States Code; 
(C)information on whether an offeror is a responsible source (as defined in section 113 of title 41, United States Code) that is created by the third party agent and shared with the Federal agency is shared with the offeror and complies with section 8(b)(7) of this Act; and (D)disputes between the third party agent and an offeror may not be used to justify a determination that an offeror is not a responsible source (as defined in section 113 of title 41, United States Code) or to otherwise restrict the ability of an offeror to compete for the award of a contract or task or delivery order. 
(c)DefinitionsIn this section: (1)Contracting officerThe term contracting officer has the meaning given that term in section 2101(1) of title 41, United States Code. 
(2)Covered contractThe term covered contract means a contract— (A)for design and construction services; 
(B)for goods purchased to protect Federal employees, members of the Armed Forces, or civilians from bodily harm; or (C)for goods or services other than those goods or services described in subparagraph (A) or (B)— 
(i)to be awarded based on factors other than price and technical responsibility; or (ii)if awarding the contract requires the contracting officer to conduct discussions with the offerors about their offer. 
(3)Design and construction servicesThe term design and construction services means— (A)site planning and landscape design; 
(B)architectural and interior design; (C)engineering system design; 
(D)performance of construction work for facility, infrastructure, and environmental restoration projects; (E)delivery and supply of construction materials to construction sites; 
(F)construction, alteration, or repair, including painting and decorating, of public buildings and public works; and (G)architectural and engineering services as defined in section 1102 of title 40, United States Code. 
(4)Reverse auctionThe term reverse auction means, with respect to procurement by an agency, an auction between a group of offerors who compete against each other by submitting offers for a contract or task or delivery order with the ability to submit revised offers with lower prices throughout the course of the auction..  